Per curiam.
Williams files this pro se appeal from a refusal by the superior court to hold a hearing on his petition for writ of mandamus. Held: Appeal dismissed.
1. It does not appear from the record that the superior court has altogether refused to hear the appellant’s mandamus petition. What does appear is that the court has refused to set the matter down for a hearing as expeditiously as the appellant desires. This case is, therefore, still pending in the trial court, and is not appealable without a certificate for immediate review. Code Ann. § 6-701 (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; 1975, pp. 757, 758).
2. The ruling below has not been reduced to writing, *570and nowhere in the record do we find an appealable order, judgment, or decision of the lower court. This case is not appealable for this additional reason. See Gibson v. Hodges, 221 Ga. 779 (2) (147 SE2d 329) (1966).
Submitted November 11, 1977
Decided January 23, 1978.
George Williams, Jr., pro se.
Griffin Patrick, Jr., Douglas B. Warner, for appellees.

Appeal dismissed.


All the Justices concur.